J-S48042-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

Y.V.K.,                                           IN THE SUPERIOR COURT OF
                                                        PENNSYLVANIA
                            Appellant

                       v.

V.S.K.,

                            Appellee                   No. 540 MDA 2017


                  Appeal from the Order Entered March 6, 2017
              in the Court of Common Pleas of Cumberland County
                     Domestic Relations at No.: 384 S 2016
                             PACSES No. 946115925

BEFORE: OTT, J., STABILE, J., and PLATT, J.*

MEMORANDUM BY PLATT, J.:                         FILED SEPTEMBER 19, 2017

        Appellant, Y.V.K. (Mother), appeals pro se from the trial court’s child

and spousal support order, which adopted the recommendation of the

support master and set forth the child and spousal support owed by V.S.K.

(Father).1     Specifically, Mother challenges the court’s determination of

Father’s net income. We affirm.
____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
1
 Although Mother challenges the court’s order for child and spousal support,
spousal support orders are interlocutory and not appealable when entered
during the pendency of divorce claims. See Leister v. Leister, 684 A.2d
192, 193 (Pa. Super. 1996) (en banc); see also Capuano v. Capuano, 823
A.2d 995, 998 (Pa. Super. 2003) (“[During the pendency of a divorce
action,] the portion of a trial court order attributable to child support is final
and immediately appealable; however, the portion of an order allocated to
spousal support is interlocutory.”) (citations omitted). Accordingly, the trial
court’s March 6, 2017 order is appealable only as it relates to child support.
J-S48042-17



        We take the factual and procedural history in this matter from the trial

court’s April 19, 2017 opinion, and our independent review of the certified

record. Mother and Father were married in March 2006, and are the parents

of two children, M.V.K., born in December 2006, and J.V.K., born in June

2008.     Mother is the primary custodian of the children.             The parties

separated on April 29, 2016.          On May 12, 2016, Mother filed a complaint

seeking both child and spousal support.            The court appointed a support

master, who conducted a hearing de novo on August 26, 2016.

        At the hearing, the parties stipulated that Mother’s monthly gross

income was $3,068.28. (See N.T. Hearing, 8/26/16, at 5). Mother testified

that she is the primary custodian of the children; however, they spend three

nights out of every two weeks with Father. (See id. at 6-7). She explained

that she hired her mother (Maternal Grandmother) to watch the children

before and after school at a rate of $500.00 per week while she worked.2

(See id. at 11, 15).

        Father testified that he works for The CSI Companies, Inc. (CSI), as a

consultant and makes ninety dollars an hour and works forty hours per

week; he does not receive overtime.            (See id. at 35).   Father introduced
____________________________________________


2
   Mother commutes from Mechanicsburg, Pennsylvania, to Harrisburg,
Pennsylvania where she works from 8:00 a.m. to 4:00 p.m., Monday
through Friday. (See N.T. Hearing, at 15-16). The children get on the bus
to go to school at 8:00 a.m. and get off the bus after school at 4:05 p.m.
(See id. at 26-27). Maternal Grandmother is paid to watch the children
from 7:00 a.m. to 5:00 p.m. (See id.).



                                           -2-
J-S48042-17



both his pay stub and travel reimbursement. (See id.). He explained that

CSI reimburses his out-of-pocket expenses that he pays to travel to the

client’s site. (See id.). Additionally, CSI pays him a set per diem rate of

fifty-six dollars per day for meals while he is traveling. (See id. at 35-36).

Father also testified that, prior to the parties’ separation, they had planned

on using a before and after school childcare program offered at the

children’s school, which cost $670.00 per month. (See id. at 40).

       On    September       15,   2016,       the   master   issued   a   report   and

recommendations with respect to Mother’s complaint for support.                     The

master calculated that Father’s gross annual income, taking into account

both his salary and per diem pay, is $198,200.00.                      (See Master’s

Recommendation, 9/15/16, at 4-5).                The master then determined that

support for the children could be maximized if each parent claims one child

as a dependent. Based upon that deduction, the master calculated Mother’s

net monthly income as $2,322.57 and Father’s net monthly income as

$11,899.42, resulting in a combined monthly income of $14,221.99 and a

basic support of $2,457.00. (See id. (citing Pa.R.C.P. 1910.16-3)). After

adjusting for health insurance and childcare,3 the master concluded that

Father’s monthly child support obligation is $2,881.57. (See id. at 7).
____________________________________________


3
  The Master concluded that $670.00 per month, the cost of the before and
after school program, was a more reasonable childcare amount than the
$500.00 per week paid to Maternal Grandmother.             (See Master’s
Recommendation, at 6-7).



                                           -3-
J-S48042-17



       On October 4, 2016, Mother, pro se, filed exceptions challenging

several findings of the support master.4 On March 6, 2017, the trial court

entered an order overruling the exceptions and adopting the master’s

recommendations in their entirety. (See Trial Court Opinion, 3/06/17, at 1).

Mother timely appealed.          On March 31, 2017, Pursuant to the trial court’s

order, Mother filed a statement of errors complained of on appeal. 5         See

Pa.R.A.P. 1925(b). The trial court entered an opinion on April 19, 2017, in

which it relies, in part, on its March 6, 2017 opinion adopting the master’s

recommendations. See Pa.R.A.P. 1925(a).

       Mother raises one question on appeal: “Whether the court may award

child support absent full disclosure of a high net worth obligor[?]” (Mother’s

Brief, at 5).6, 7
____________________________________________


4
  As noted by the trial court, Mother’s exceptions do not contain a summary
or list of specific exceptions. (See Trial Ct. Op., 3/06/17, at 1).
5
 Mother’s statement consists of nineteen allegations of error. (See Concise
Statement of Errors, 3/31/17, at 1-4; Trial Ct. Op., 4/19/17, at 1-2).
6
  Mother’s brief contains argument concerning the court’s order with regard
to the justness of the amount of child support and spousal support,
dependency exemptions for income taxes, and the court’s calculation of
daycare expenses. (See id. at 9-11). However, because these issues are
neither “stated in the statement of questions involved [nor] fairly suggested
thereby[,]” we do not consider them. Pa.R.A.P. 2116(a).
7
  In his brief, Father claims that although “the [trial] court did not err in
calculating his income based off the information provided at the de novo
hearing,” this Court should remand to the trial court for it to calculate his
income based on Pa.R.C.P. 1910.16-2(d)(2), which considers involuntary
reductions of income. (Father’s Brief, at 4; see id. at 4-6). Father did not
(Footnote Continued Next Page)


                                           -4-
J-S48042-17



      In her issue, Mother contends that the court erred in finding “that the

introduction of a copy of [Father’s] most recent paystub and previous two

months of bank statements along with his testimony that he received per

diem and reimbursement for travel is sufficient under the law to calculate

child . . . support.” (Id. at 12) (emphasis omitted). We disagree.

      Our standard of review in child support cases is well-settled:

            Appellate review of support matters is governed by an
      abuse of discretion standard. When evaluating a support order,
      this Court may only reverse the trial court’s determination where
      the order cannot be sustained on any valid ground. An abuse of
      discretion is [n]ot merely an error of judgment, but if in reaching
      a conclusion the law is overridden or misapplied, or the
      judgment exercised is manifestly unreasonable, or the result of
      partiality, prejudice, bias or ill-will, as shown by the evidence of
      record. The principal goal in child support matters is to serve
      the best interests of the children through the provision of
      reasonable expenses.

J.P.D. v. W.E.D., 114 A.3d 887, 889 (Pa. Super. 2015), appeal denied, 130
A.3d 1290 (Pa. 2015) (citation omitted).          An abuse of discretion “will be

found where there is insufficient evidence to sustain the award or where the

law is overridden or misapplied.” Lampa v. Lampa, 537 A.2d 350, 352 (Pa.

Super. 1988) (citation omitted).

      Here, Mother claimed that the trial court erred because it did not

consider income received from Father’s business entities.          (See Mother’s
                       _______________________
(Footnote Continued)

raise this issue before the trial court either at the de novo hearing or by
filing exceptions to the master’s recommendation. Furthermore, Father has
not supported his argument with any legal authority. Therefore, we decline
to address Father’s concern here.



                                            -5-
J-S48042-17



Brief, at 7). However, our review of the record discloses that during the de

novo hearing, Father expressly denied receiving any income from the LLC

that he has created in his name, and Mother did not provide any evidence of

this income. (See N.T. Hearing, at 62, 69). The trial court could not include

income that was not before it.

      Furthermore,    with   respect   to    Father’s   salary   and   per   diem

reimbursements, the trial court explained:

      At the hearing, Father introduced evidence of [two pay stubs,
      one for regular earnings, and one for reimbursements,] and two
      months of bank statements.         Father is a salaried worker,
      meaning his income does not vary from paycheck to paycheck.
      Consequently, a single paycheck, combined with two months of
      bank statements, is sufficient to determine Father’s income.
      Regarding Father’s receipt of a per diem and reimbursement for
      business expenses, the [s]upport [m]aster correctly did not
      include travel expenses as part of Father’s income but did
      include the per diem amount. Father’s per diem is received to
      help pay for meals and is not a direct reimbursement, and
      therefore constitutes income. Father’s travel expenses are not
      income.     Father is required to travel and his employer
      reimburses those travel expenses. As these amounts constitute
      expenses for which Father pays and is directly reimbursed, they
      do not constitute income. As a result, the [c]ourt did not err in
      finding that there was sufficient evidence to determine Father’s
      income.

(Trial Ct. Op., 4/19/17, at 2; see N.T. Hearing, 35-36, 58-59, Defendant’s

Exhibits No. 2, 3).

      We discern no error of law or abuse of discretion in the court’s

calculation of Father’s income, where the court based its calculation on

uncontroverted evidence of Father’s salary and per diem reimbursement as




                                       -6-
J-S48042-17



represented in his pay stubs. See J.P.D., supra at 889; Lampa, supra at

352. Mother’s issue does not merit relief.

     Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/19/2017




                                    -7-